Mr. Justice Franco Soto
delivered the opinion of the court.
Hercilio Rodríguez was convicted of a crime against the revenue and sentenced to one year in the penitentiary.
He appealed from the judgment and in his brief assigns several errors, but owing to the conclusion that we have reached it will be necessary to consider only the seventh assignment referring to the admission in evidence by the trial court of a certificate issued by the Secretary of the Municipality of Yauco containing a resolution of the Council of Administration suspending the defendant from the Office of Commissioner of Finance for irregularities found in the accounting of the municipality.
The Fiscal of this court admits that this was error, but adds that it was rather a technical one which did not prejudice the substantial rights of the defendants. This, however, is a conclusion of the Fiscal and he supports it by no argument or citation of authorities.
The defendant .took exception to the ruling of the court in admitting the said document in evidence and stated the grounds of his objection. The district attorney did not explain the purpose or object of offering the document in evidence. But as this evidence had not the slightest bearing on the criminal acts with which the defendant is charged, it must be presumed that the purpose of the district attorney was to raise an inference or presumption that the defendant committed the crime charged. In this view of the matter the evidence was manifestly irrelevant and prej*463udicial to the substantial rights of the defendant. Independently of the rest of the evidence it could create a prejudice or probability of guilt in the minds of the jury, and for this reason and because it was entirely unnecessary, that evidence should not have been offered by the district attorney and much less admitted by the trial court. It only resulted in obstructing the plain course of the proceedings and it is always to be lamented that a proceeding should be detained and have to be begun again when without such a useless step perhaps the ends of justice would have been reached.
For the foregoing reasons the judgment is reversed and the case is remanded for a new trial.

jReversed and remanded.

Chief Justice Del Toro and Justices Aldrey and Hutchi-son concurred.
Mr. Justice Wolf took no part in the decision of this case.